THIS CONVERTIBLE PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY
AND NOT FOR DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THIS LEGEND
SHALL BE ENDORSED UPON ANY CONVERTIBLE PROMISSORY NOTE ISSUED IN EXCHANGE FOR
THIS CONVERTIBLE PROMISSORY NOTE.

 

NYXIO TECHNOLOGIES CORP.

 

ISSUED DATE: AUGUST 8, 2014 $15,000.00

 

CONVERTIBLE PROMISSORY NOTE

 

Due: August 8, 2015

 

NYXIO TECHNOLOGIES CORP., a Nevada corporation (the "Company"), for value
received, hereby promises to pay to LELAND MARTIN CAPITAL PARTNERS, LLC (the
"Holder") on the 8th day of August, 2015 (the "Maturity Date") at the offices of
the Company, 1330 SW 3rd Ave, Portland, Oregon 97201 the principal sum of
FIFTEEN THOUSAND DOLLARS ($15,000.00) in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts and to pay simple interest on said principal
sum at the rate of 10% per annum from the date hereof through the Maturity Date.
Any accrued and unpaid interest shall be paid on the Maturity Date.

 

1.                   Registered Owner. The Issuer may consider and treat the
person in whose name this Note shall be registered as the absolute owner thereof
for all purposes whatsoever (whether or not this Note shall be overdue) and the
Issuer shall not be affected by any notice to the contrary. Subject to the
provisions hereof, the registered owner of this Note shall have the right to
transfer it by assignment and the transferee thereof, upon his registration as
owner of this Note, shall become vested with all the powers and rights of the
transferor. Registration of any new owner shall take place upon presentation of
this Note to the Issuer at its offices together with the Note Assignment Form
attached hereto duly executed. In case of transfers by operation of law, the
transferee shall notify the Issuer of such transfer and of his address, and
shall submit appropriate evidence regarding the transfer so that this Note may
be registered in the name of the transferee. This Note is transferable only on
the books of the Issuer by the Holder on the surrender hereof, duly endorsed.
Communications sent to any registered owner shall be effective as against all
holders or transferees of this Note not registered at the time of sending the
communication. In the event of the assignment by the Holder of a portion of the
principal amount of this Note, the transferee thereof shall not have the right
to exercise the Conversion Right (as hereinafter defined) unless the entire
remaining principal portion of this Note is converted simultaneously therewith.

 

2.Conversion.

 

2.1                Conversion Right. The Holder shall have the right from time
to time, and at any time during the period commencing on the Issue Date and
ending the later of (i) the Maturity Date and (ii) the date of payment of the
remaining outstanding principal amount, plus any accrued and unpaid interest of
this Note, to convert the outstanding and unpaid principal amount of this Note
(each a "Conversion") into fully paid and non-assessable shares of Common Stock,
as such Common Stock exists on the Issue Date, or any shares of capital stock or
other securities of the Issuer into which such Common Stock shall hereafter be
changed or reclassified at the conversion price (the "Conversion Price")
determined as provided herein (a "Conversion"); provided, however, that in no
event shall the Holder be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Notes or the unexercised
or unconverted portion of any other security of the Issuer subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso; provided further, however, that the limitations on conversion may be
waived by the Holder upon, at the election of the Holder, not less than 61 days'
prior notice to the Issuer, and the provisions of the conversion limitation
shall continue to apply until such 61st day (or such later date, as determined
by the Holder, as may be specified in such notice of waiver). The number of
shares of Common Stock to be issued upon each conversion of this Note shall be
determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion, in the form attached hereto as Exhibit A (the "Notice of
Conversion"), delivered to the Issuer by the Holder in accordance with Section
1.4 below; provided that the Notice of Conversion is submitted by facsimile or
e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Issuer before 6:00 p.m., New York, New York time on such
conversion date (the "Conversion Date"). The term "Conversion Amount" means,
with respect to any conversion of this Note, the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Issuer's option,
accrued and unpaid interest, if any, on such principal amount at the interest
rates provided in this Note to the Conversion Date.

 

2.2                Conversion Price. The Conversion Price (the "Conversion
Price") shall equal the Variable Conversion Price (as defined herein) (subject
to equitable adjustments for stock splits, stock dividends or rights offerings
by the Issuer relating to the Issuer's securities or the securities of any
subsidiary of the Issuer, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The "Variable Conversion Price"
shall mean 55% multiplied by the Market Price (as defined herein) (representing
a discount rate of 45%). "Market Price" means the average of the lowest three
(3) Trading Prices (as defined below) for the Common Stock during the ten (10)
Trading Day period ending one Trading Day prior to the date the Conversion
Notice is sent by the Holder to the Issuer via facsimile (the "Conversion
Date"). "Trading Price" means, for any security as of any date, the prices of
the security on the Over-the-Counter Bulletin Board (the "OTCBB") as reported by
a reliable reporting service ("Reporting Service") mutually acceptable to Issuer
and Holder, or, if the OTCBB is not the principal trading market for such
security, the price of such security on the principal securities exchange or
trading market where such security is listed or traded or, if no price of such
security is available in any of the foregoing manners, the average of the
Trading prices of any market makers for such security that are listed in the
"pink sheets" by the National Quotation Bureau, Inc. If the Trading Price cannot
be calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the
Issuer and the holders of a majority in interest of the Notes being converted
for which the calculation of the Trading Price is required in order to determine
the Conversion Price of such Notes. "Trading Day" shall mean any day on which
the Common Stock is traded for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.

 

1

 

 



2.3                Anti-Dilution Provisions.

 

2.3.1           Adjustments for Stock Dividends; Combinations, Etc. In the event
that the Issuer, at any time or from time to time hereafter, shall (i) declare
any dividend or other distribution on its Common Stock payable in Common Stock
of the Issuer or in securities convertible into or exchangeable for Common
Stock, including without limitation rights; (ii) effect a subdivision of its
outstanding Common Stock into a greater number of shares of Common Stock by
reclassification, stock split or otherwise than by payment of a dividend in
shares of Common Stock; (iii) effect a combination or consolidation of its
outstanding Common Stock into a lesser number of shares of Common Stock by
reclassification, reverse split or otherwise; (iv) issue by reclassification,
exchange or substitution of its Common Stock any shares of capital stock of the
Issuer; or (v) effect any other transaction having similar effect, then the
Holder may convert into the exchangeable securities. The purpose of the
adjustment shall be that, in the event of a conversion at any time after the
occurrence of any event described in (i) through (v) above, the Holder shall be
entitled to receive the shares of Conversion Stock (or other securities) to
which such Holder would have been finally entitled, after giving effect to the
occurrence of such event, as if such Holder had converted this Note immediately
prior to the occurrence of such event. An adjustment made pursuant to this
Section 2.3.1 shall become effective immediately after the record date in the
case of a dividend or other distribution and shall become effective immediately
upon the effective date in the case of a subdivision, combination,
reclassification, exchange or substitution. The Corporation shall take no such
action with respect to the Common Stock unless the Corporation shall
simultaneously reserve out of the authorized, unissued and unreserved shares of
common stock a sufficient number of shares of Common Stock to be available for
full conversion of the Note at the new Conversion Price.

 

2.3.2           Adjustment for Consolidation or Merger. In case of any
consolidation or merger to which the Issuer is a party, other than a merger or
consolidation in which the Issuer is the surviving or continuing corporation and
which does not result in any reclassification of, or change (other than a change
in par value or from par value to no par value or from no par value to par
value, or as a result of a subdivision or combination) in, outstanding Common
Stock, then, as part of and as a condition to such transaction, provision shall
be made so that, in the event of a conversion, the Holder of this Note, shall
receive, in lieu of the securities and property receivable upon the conversion
of this Note prior to consummation of the transaction, the kind and amount of
shares or other securities and property receivable upon such consolidation or
merger by a holder of the number of shares of Common Stock into which this Note
would have been converted immediately prior to such consolidation or merger had
the conversion occurred, all subject to further adjustment as provided in
Section 2.3.1; in each such case, the terms of this Note shall be applicable to
the securities or property receivable upon the conversion of this Note after
such consummation. In any such case, appropriate adjustment shall be made in the
application of this Section 2 with respect to the rights of the Holder of this
Note after the transaction to the end that the provisions of this Section 2
shall be applicable after that event. The Corporation shall take no such action
with respect to the Common Stock unless the Corporation shall simultaneously
reserve out of the authorized, unissued and unreserved shares of such class or
series into which the Common Stock has been changed a sufficient number of
shares of such class or series into which the Common Stock has been changed to
be available for full conversion of the Note at the new Conversion Price.

 

2.4                Reservation of Shares. The Issuer will at all times reserve
and keep available out of its authorized and unissued Common Stock, solely for
issuance and delivery upon conversion of this Note, free of preemptive or rights
of purchase, the number of shares of Conversion Stock issuable upon conversion
of this Note at the minimum Conversion Price. The Issuer covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid and nonassessable. . The initial
reserve of shares is 300,000,000, which may be increased automatically in the
event the initial reserve is exhausted

 

2.5                Fractional Shares. The Issuer shall not be required to issue
certificates representing fractions of shares, nor shall it be required to issue
scrip or pay cash in lieu of fractional interests, it being the intent of the
Issuer and the Holder that all fractional interests shall be eliminated and that
all issuances of Common Stock be rounded up to the nearest whole share.

 

2.6                Rights of the Holder. The Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder of the Issuer, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Note.

 

2.7                Certificate. When the Conversion Price is adjusted pursuant
to the provisions hereof, the Issuer shall file with its official corporate
records a certificate of its chief financial or accounting officer setting forth
in detail the facts requiring such adjustment, the computation thereof and the
adjusted Conversion Price, and shall mail a copy of the certificate to the
Holder.

 

2.8                DTC Status. The Company's Common Stock are currently eligible
for DTC book-entry delivery, settlement and depository services and accordingly
are not subject to a deposit transfer restriction ("Deposit Chill"). In the
event, the Company's Common Stock becomes subject to a Deposit Chill, the
Variable Conversion Rate shall be amended to 35% multiplied by the Market Price
(as defined herein) (representing a discount rate of 65%).

 

2.9                Short Sales. Other than the transaction contemplated
hereunder, the Investor has not directly or indirectly, nor has any Person
acting on behalf of or pursuant to any understanding with such Investor,
executed any disposition, including Short Sales, in the securities of the
Company during the period commencing from the time that such Investor first
received a term sheet (written or oral) from the Company. In addition, the
Investor shall not engage in Short Sales of the Company's in the future. "Short
Sales" shall include all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock)

 

2.10            Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 2.10, the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the "Deadline") (and, solely
in the case of conversion of the entire unpaid principal amount hereof,
surrender of this Note) in accordance with the terms hereof and the Purchase
Agreement

 

2.11            Obligation of Borrower to Deliver Common Stock. Upon receipt by
the Borrower of a Notice of Conversion, the Holder shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount and the amount of accrued and unpaid interest on
this Note shall be reduced to reflect such conversion, and, unless the Borrower
defaults on its obligations under this Note, all rights with respect to the
portion of this Note being so converted shall forthwith terminate except the
right to receive the Common Stock or other securities, cash or other assets, as
herein provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower's obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

2

 

 



2.12            Delivery of Common Stock by Electronic Transfer. In

lieu of delivering physical certificates representing the Common Stock issuable
upon conversion, provided the Borrower is participating in the Depository Trust
Company ("DTC") Fast Automated Securities Transfer ("FAST") program, upon
request of the Holder and its compliance with the provisions contained in this
Note, the Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder's Prime Broker with DTC through its Deposit
Withdrawal Agent Commission ("DWAC") system.

 

2.13 Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder's right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline, the
Borrower shall pay to the Holder $2,000 per day in cash, for each day beyond the
Deadline that the Borrower fails to deliver such Common Stock through willful or
deliberate acts on the part of the Borrower. Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the principal amount of this Note, in which event interest shall accrue thereon
in accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 2.13 are justified.

 

3.                   Redemption. The Borrower shall have no right of prepayment.

 

4.                   Defaults. If any one or more of the following shall (Events
of Default) shall occur:

 

a.                   the Issuer shall (i) admit in writing its inability to pay
its debts generally as they mature; (ii) make a general assignment for the
benefit of creditors; (iii) fail or be unable to pay its debts as they mature
iv) be adjudicated a bankrupt or insolvent; (v) file a voluntary petition in
bankruptcy or a petition or an answer seeking an arrangement with creditors;
(vi) take advantage of any bankruptcy, insolvency or readjustment of debt law or
statute or file an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law; (vii) apply for or consent to
the appointment of a receiver, trustee or liquidation for all or a substantial
portion of its assets; (viii) have an involuntary case commenced against it
under the Federal bankruptcy laws, which case is not dismissed or stayed within
thirty (30) days; or (viii) fail to pay its taxes on a timely basis; ix) violate
any covenant provided for in this Note, and such violation shall continue
unremedied for a period of fifteen (15) days following the giving of written
notice thereof from the Holder;

 

b.                   any judgment is entered against the Issuer which is not
bonded or discharged within 30 days;

 

c.                    a levy of any sort is made on or against some or all of
the assets of the Issuer.

 

d.                   the sale, transfer, assignment or disposition of any of the
Issuer's assets that are material to the business and/or operations of the
Issuer's business. then, at any time thereafter and unless such Event of Default
shall have been cured or shall have been waived in writing by the Holder (which
waiver shall not be deemed a waiver of any subsequent default), at the option of
the Holder and in the Holder's sole discretion, the Holder may, by written
notice to the Issuer, declare the entire unpaid principal amount of this Note
then outstanding, together with accrued interest thereon, to be forthwith due
and payable, whereupon the same shall become forthwith due and payable.

 

e.                    Upon an event of default the Debenture will become
immediately due and payable in an amount in cash (the "Default Prepayment
Amount") equal to 150%, multiplied by the sum of: (w) the then outstanding
principal amount of this Debenture plus (x) accrued and unpaid interest on the
unpaid principal amount of this Debenture to the Default Date plus (y) Default
Interest, if any, on the amounts referred to in clauses (w) and (x) plus (z)
hereof.

 

 

5.                   Investment Intent. The Holder, by its acceptance hereof,
hereby represents and warrants that this Note is being acquired, and the Common
Stock issuable upon the conversion of this Note will be acquired, for investment
purposes only and without a view to the distribution thereof, and may be
transferred only in compliance with the Act. Unless, prior to the conversion of
this Note, the issuance of the Common Stock has been registered with the
Securities and Exchange Commission pursuant to the Act, the Note Conversion Form
shall be accompanied by a representation of the Holder to the Issuer to the
effect that such securities are being acquired for investment and not with a
view to the distribution thereof, and such other representations and
documentation as may be reasonably required by the Issuer, unless in the opinion
of counsel to the Issuer such representations or other documentation are not
necessary to comply with the Act.

 

6.                   Default Rate of Interest; Costs of Collection. In the event
the Issuer shall default in the payment of this Note when due, then (i)
effective with such date of default, the interest rate payable hereunder shall
be increased to eighteen percent (18%) per annum and (ii) the Issuer agrees to
pay, in addition to unpaid principal and interest, all the costs and expenses
incurred in effecting collection hereunder or enforcing the terms of this Note,
including reasonable attorneys' fees.

 

3

 

 



7.                   Applicable Law. This Note is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of New York.

 

8.                   Notices. Any notice required or permitted to be given
pursuant to this Note shall be deemed to have been duly given when delivered by
hand or sent by certified or registered mail, return receipt requested and
postage prepaid, overnight mail or telecopier as follows:

 

If to the Holder:

 

Leland Martin Capital Partners, LL

219 East 69th St.

New York, NY 10021

 

If to the Company:

 

Nyxio Technologies Corp.

1330 SW 3rd Ave

Portland, Oregon 97201

Attention: Giorgio Johnson

 

or at such other address as the Holder or the Issuer shall designate by notice
to the other given in accordance with this Section 8.

 

9.                   Miscellaneous. This Note constitutes the rights and
obligations of the Holder and the Issuer. No provision of this Note may be
modified except by an instrument in writing signed by the party against whom the
enforcement of any modification is sought. The Issuer shall not take any action
that would impair the rights and privileges of the Holder herein or avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Issuer, but will at all times act in good faith to
assist in carrying out the provisions of this Note, including the Conversion
rights provided in paragraph 2 herein and will take all such action as may be
necessary or appropriate in order to protect the conversion rights of the Holder
of the Note.

 

The waiver by the Holder of a breach of any provision of this Note shall not
operate or be construed as a waiver of any subsequent breach.

 

If any provision, or part thereof, of this Note shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provisions of this Note and this Note shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction is authorized to so reform such invalid or
unenforceable provision, or part thereof, so that it would be valid, legal and
enforceable to the fullest extent permitted by applicable law.

 

In no event shall the rate of interest payable hereunder exceed the maximum rate
permitted by applicable law.

 

No provision of this Note shall alter or impair the absolute and unconditional
obligation of the Issuer to pay the principal of, and interest on, this Note in
accordance with the provisions hereof.

 

The Issuer agrees that irreparable damage would occur in the event that any of
the provisions of this Note were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that, except with
respect to the payment of the amounts due hereunder, the Holder of this Note
shall be entitled to swift specific performance, injunctive relief or other
equitable remedies to prevent or cure breaches of the provisions of this Note
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which the Holder may be entitled under this
Note.

 

[SIGNATURE PAGE FOLLOWS]

 

4

 

 



IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.

 

NYXIO TECHNOLOGIES CORP.

 

By: /s/ Giorgio Johnson

Giorgio Johnson, CEO

 



5

 

 

 

CONVERTIBLE PROMISSORY NOTE

DUE AUGUST 8, 2015

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_________________ principal amount of
the Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note ("Common Stock") as set forth below, of
NYXIO TECHNOLOGIES CORP., a Nevada corporation (the "Borrower") according to the
conditions of the convertible note of the Borrower dated as of August 8, 2014,
(the "Note"), as of the date written below. No fee will be charged to the Holder
for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions (DWAC Transfer shall apply only if
Borrower is DWAC eligible):

 

[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system ("DWAC
Transfer").

 

Name of DTC Prime Broker:

Account Number:

 

[ ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 



Date of Conversion:

Applicable Conversion Price:

Number of Shares of Common Stock to be Issued:

Pursuant to Conversion of the Note:

Amount of Principle Balance Due remaining:

Under the Note after this conversion:

 

Leland Martin Capital Partners, LLC

By:

Name:

Title:

Date

 

 



6

 

 

 NYXIO TECHNOLOGIES CORP.

CONVERTIBLE PROMISSORY NOTE

DUE AUGUST 8, 2015

NOTE ASSIGNMENT FORM

FOR VALUE RECEIVED

 

The undersigned __________ (please print or typewrite name of assignor) hereby
sells, assigns and transfers unto (please print or typewrite name, address and
social security or taxpayer identification number, if any, of assignee) the
within Convertible Promissory Note of NYXIO TECHNOLOGIES CORP.in the original
principal amount of $15.000 and hereby authorizes the Company to transfer this
Note on its books.

 

If the Holder is an individual: If the Holder is not an individual:        
Name(s) of Holder Name of Holder         Signature of Holder By:  
      Signature of Authorized Representative         Signature, if jointly held
Name and Title of Authorized Representative         Date Date

 

 

(Signature(s) guaranteed)



 



7

 

